Case 3:20-cv-01523-MMA-LL Document 15 Filed 09/02/20 PageID.206 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11
   GLADYS MARRUJO, Individually and            Case No. 20cv1523-MMA-LL
12 On Behalf of All Others Similarly
13 Situated,                                   ORDER GRANTING JOINT
                                               MOTION AND STAYING ACTION
14              Plaintiffs,                    PENDING ARBITRATION
15
          v.                                   [Doc. No. 14]
16
17 COMERICA BANK, a Texas
   Corporation; et al.,
18
               Defendants.
19
20
21
22
23        Upon consideration of the parties’ joint motion to stay this action pending
24 arbitration proceedings, good cause appearing, the Court GRANTS the motion.
25 Accordingly, IT IS HEREBY ORDERED that this action is stayed pending
26 resolution of the parties’ arbitration proceedings. The Court VACATES any
27 pending deadlines or hearings and DIRECTS the Clerk of Court to administratively
28 close the case.

                                             -1-
                                                                                   20cv1523
Case 3:20-cv-01523-MMA-LL Document 15 Filed 09/02/20 PageID.207 Page 2 of 2




 1        The Court ORDERS the parties to file a joint status report within five (5)
 2 court days following the termination of arbitration proceedings, or in the alternative,
 3 if appropriate, a joint motion for dismissal.
 4        IT IS SO ORDERED.
 5 DATE: September 2, 2020                 _____________________________________
                                           HON. MICHAEL M. ANELLO
 6
                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
                                                                                    20cv1523
